Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10679094 B2 and claims 1-18 of U.S. Patent No. US 10192137 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

16895493
(Instant Application
 (16/895493)
10679094 B2
CLAIM 1
CLAIM
1. A method comprising: 













identifying a set of regularity characteristics of an edge candidate group within an orientation map of an image that includes a fingerprint and a mensuration reference device; 








determining that the set of regularity characteristics match a set of reference regularity characteristics associated with the mensuration reference device; 
           

                predicting a set of ruler markers from the edge candidate group 
            based on determining that the set of regularity characteristics match a set of reference regularity characteristics of a mensuration reference device; and 







providing the set of ruler marks for output.
1. (Original) A method performed by one or more computers, the method comprising: obtaining, by one or more computers, data indicating (i) an orientation map generated for an image that includes a fingerprint and a mensuration reference device, (ii) a plurality of edge pixels within the image, wherein each edge pixel included in the plurality of edge pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to a neighboring pixel along a coordinate axis of the image; 

identifying, by the one or more computers and within a spatial domain of the orientation map, a plurality of edge candidate groups, 
wherein each of the plurality of edge candidate groups (i) include two or more edge pixels that have respective orientations satisfying a threshold similarity and (ii) represent regions of the image that are predicted to be occupied by a mensuration reference device;
 
determining, by the one or more computers, that a set of regularity characteristics for a particular edge candidate group from among the plurality of edge candidate groups matches a set of reference regularity characteristics that indicates a mensuration reference device; 


based on determining that the set of regularity characteristics for the particular edge candidate group from among the plurality of edge candidate groups matches the set of reference regularity characteristics that indicates a mensuration reference device, 
extracting, by the one or more computers, a set of predicted ruler marks from the particular edge candidate group; and 

providing, by the one or more computers, the set of predicted ruler marks for output.
Claim 2
Claim 2
2. The method of claim 1, further comprising: computing an orientation histogram based on the orientation map; 
identifying a plurality of matching orientations within an interval centered at a peak of the orientation histogram; and 

generating a plurality of edge candidate groups using edge pixels corresponding to the identified plurality of matching orientations.
           2. (Original) The method of claim 1, further comprising: computing an orientation histogram based at least on the orientation map; 
            identifying a plurality of matching orientations within an interval centered at a peak of the orientation histogram; and 

            generating one or more of the plurality of edge candidate groups using the edge pixels corresponding to the identified plurality of matching orientations.
 
Claim 3
Claim 3
3. The method of claim 2, wherein the interval centered at the peak of the orientation histogram is defined based at least on a number of orientations represented within the orientation map.
3(Original) The method of claim 2, wherein the interval centered at the peak of the orientation histogram is defined based at least on a number of orientations represented within the orientation map.
Claim 4
Claim 4
4. The method of claim 1, 
wherein determining that the set of regularity characteristics match the set of reference regularity characteristics associated with the mensuration reference device comprises: 

obtaining a plurality of descriptions for a ruler; and 
determining that the edge candidate group includes a valid ruler based at least on the plurality of descriptions for the ruler.
4. (Original) The method of claim 1, 
wherein determining that the set of regularity characteristics for the particular edge candidate group from among the plurality of edge candidate groups matches the set of reference regularity characteristics that indicates the mensuration reference device comprises: 
obtaining a plurality of descriptions for a ruler; and 
determining that the particular edge candidate group includes a valid rule based at least on the plurality of descriptions for the ruler.
Claim 5
Claim 5
5. The method of claim 1, wherein 

predicting a set of ruler markers from the edge candidate group comprises: 
estimating a ruler orientation described in the edge candidate group; 
performing one or more regularity tests on the set of ruler marks the ruler orientation; 

identifying one or more false marks within the set of rule marks based on performing the one or more regularity tests; and 

removing the one or more false marks from the set of ruler marks.
5. (Original) The method of claim 1, further comprising: 
extracting the set of predicted ruler marks based at least on 
estimating a ruler orientation described in the particular edge candidate group; 
performing a plurality of regularity tests on the set of ruler marks; and 





removing a plurality of false marks from the set of predicted ruler marks based at least on the plurality of regularity tests.
Claim 6
Claim 6
               6. The method of claim 1, further comprising: generating a gradient image of the image that includes a fingerprint and a mensuration reference device, wherein: the gradient image comprises a plurality of pixels, and each pixel included in the plurality of pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to neighboring pixels along an x-direction and neighboring pixels along a y-direction; and wherein the orientation map is generated based on the gradient image.
6. (Original) The method of claim 1, further comprising: processing the image to generate a gradient image, wherein: the gradient image comprises a plurality of pixels, and each pixel within the plurality of pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to neighboring pixels along an x-direction and neighboring pixels along a y-direction; and 
wherein the orientation map is generated based on the gradient image.	

Claim 7
Claim 7
7. The method of claim 6, further comprising: 
identifying a quality metric that defines a minimum level of gradient quality for the gradient image; 
determining a gradient quality value associated with the gradient image; and 
determining that the gradient value satisfies the quality metric.
7. (Original) The method of claim 6, further comprising: 
identifying a quality metric that defines a minimum level of gradient quality for the gradient image; 
determining a gradient quality value associated with the gradient image; and 
determining that the gradient value satisfies the quality metric.
Claim 8
Claim 8
               8. A system comprising: one or more computing devices; and one or more storage devices storing instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising: 20ATT'Y DOCKET No.: 42049-0027003 identifying a set of regularity characteristics of an edge candidate group within an orientation map of an image that includes a fingerprint and a mensuration reference device; determining that the set of regularity characteristics match a set of reference regularity characteristics associated with the mensuration reference device; predicting a set of ruler markers from the edge candidate group based on determining that the set of regularity characteristics match a set of reference regularity characteristics of a mensuration reference device; and providing the set of ruler marks for output.
             8. (Original) A system comprising: one or more computers; and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: obtaining, by one or more computers, data indicating (i) an orientation map generated for an image that includes a fingerprint and a mensuration reference device, (ii) a plurality of edge pixels within the image, wherein each edge pixel included in the plurality of edge pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to a neighboring pixel along a coordinate axis of the image; identifying, by the one or more computers and within a spatial domain of the orientation map, a plurality of edge candidate groups, wherein each of the plurality of edge candidate groups (i) include two or more edge pixels that have respective orientations satisfying a threshold similarity and (ii) represent regions of the image that are predicted to be occupied by a mensuration reference device; determining, by the one or more computers, that a set of regularity characteristics for a particular edge candidate group from among the plurality of edge candidate groups matches a set of reference regularity characteristics that indicates a mensuration reference device; based on determining that the set of regularity characteristics for the particular edge candidate group from among the plurality of edge candidate groups matches the set of reference regularity characteristics that indicates a mensuration reference device, extracting, by the one or more computers, a set of predicted ruler marks from the particular edge candidate group; and 
providing, by the one or more computers, the set of predicted ruler marks for output.
Claim 9
Claim 9
9. The system of claim 8, wherein the operations further comprise: computing an orientation histogram based on the orientation map; identifying a plurality of matching orientations within an interval centered at a peak of the orientation histogram; and generating a plurality of edge candidate groups using edge pixels corresponding to the identified plurality of matching orientations.
9. (Original) The system of claim 8, wherein the operations further comprise: computing an orientation histogram based at least on the orientation map; identifying a plurality of matching orientations within an interval centered at a peak of the orientation histogram; and generating one or more of the plurality of edge candidate groups using the edge pixels corresponding to the identified plurality of matching orientations.
Claim 10
Claim 10
10. The system of claim 9, wherein the interval centered at the peak of the orientation histogram is defined based at least on a number of orientations represented within the orientation map.
10. (Original) The system of claim 9, wherein the interval centered at the peak of the orientation histogram is defined based at least on a number of orientations represented within the orientation map.
Claim 11
Claim 11
11. The system of claim 8, wherein determining that the set of regularity characteristics match the set of reference regularity characteristics associated with the mensuration reference device comprises: obtaining a plurality of descriptions for a ruler; and determining that the edge candidate group includes a valid ruler based at least on the plurality of descriptions for the ruler.
11. (Original) The system of claim 8, wherein determining that the set of regularity characteristics for the particular edge candidate group from among the plurality of edge candidate groups matches the set of reference regularity characteristics that indicates the mensuration reference device comprises: obtaining a plurality of descriptions for a ruler; and determining that the particular edge candidate group includes a valid rule based at least on the plurality of descriptions for the ruler.
Claim 12
Claim 12
12. The system of claim 8, wherein predicting a set of ruler markers from the edge candidate group comprises: 21ATT'Y DOCKET No.: 42049-0027003 estimating a ruler orientation described in the edge candidate group; performing one or more regularity tests on the set of ruler marks the ruler orientation; identifying one or more false marks within the set of rule marks based on performing the one or more regularity tests; and removing the one or more false marks from the set of ruler marks.
12. (Original) The system of claim 8, wherein the operations further comprise: extracting the set of predicted ruler marks based at least on estimating a ruler orientation described in the particular edge candidate group; performing a plurality of regularity tests on the set of ruler marks; and removing a plurality of false marks from the set of predicted ruler marks based at least on the plurality of regularity tests.
Claim 13
Claim 13
13. The system of claim 8, wherein the operations further comprise: generating a gradient image of the image that includes a fingerprint and a mensuration reference device, wherein: the gradient image comprises a plurality of pixels, and each pixel included in the plurality of pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to neighboring pixels along an x-direction and neighboring pixels along a y-direction; and wherein the orientation map is generated based on the gradient image.
13. (Original) The system of claim 8, wherein the operations further comprise: processing the image to generate a gradient image, wherein: the gradient image comprises a plurality of pixels, and each pixel within the plurality of pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to neighboring pixels along an x-direction and neighboring pixels along a y- direction; and wherein the orientation map is generated based on the gradient image.
Claim 14
Claim 14
14. The system of claim 13, wherein the operations further comprise: identifying a quality metric that defines a minimum level of gradient quality for the gradient image; determining a gradient quality value associated with the gradient image; and determining that the gradient value satisfies the quality metric.
14. (Original) The system of claim 13, wherein the operations further comprise: identifying a quality metric that defines a minimum level of gradient quality for the gradient image; determining a gradient quality value associated with the gradient image; and determining that the gradient value satisfies the quality metric.
Claim 15
Claim 15
15. At least one non-transitory computer-readable storage device encoded with instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising: identifying a set of regularity characteristics of an edge candidate group within an orientation map of an image that includes a fingerprint and a mensuration reference device; determining that the set of regularity characteristics match a set of reference regularity characteristics associated with the mensuration reference device; 22ATT'Y DOCKET No.: 42049-0027003 predicting a set of ruler markers from the edge candidate group based on determining that the set of regularity characteristics match a set of reference regularity characteristics of a mensuration reference device; and providing the set of ruler marks for output.
15. (Original) A non-transitory computer-readable storage device encoded with computer program instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: obtaining, by one or more computers, data indicating (i) an orientation map generated for an image that includes a fingerprint and a mensuration reference device, (ii) a plurality of edge pixels within the image, wherein each edge pixel included in the plurality of edge pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to a neighboring pixel along a coordinate axis of the image; identifying, by the one or more computers and within a spatial domain of the orientation map, a plurality of edge candidate groups, wherein each of the plurality of edge candidate groups (i) include two or more edge pixels that have respective orientations satisfying a threshold similarity and (ii) represent regions of the image that are predicted to be occupied by a mensuration reference device;  
 determining, by the one or more computers, that a set of regularity characteristics for a particular edge candidate group from among the plurality of edge candidate groups matches a set of reference regularity characteristics that indicates a mensuration reference device; based on determining that the set of regularity characteristics for the particular edge candidate group from among the plurality of edge candidate groups matches the set of reference regularity characteristics that indicates a mensuration reference device, extracting, by the one or more computers, a set of predicted ruler marks from the particular edge candidate group; and providing, by the one or more computers, the set of predicted ruler marks for output.
Claim 16
Claim 16
             16. The non-transitory computer-readable storage device of claim 15, wherein the operations further comprise: computing an orientation histogram based on the orientation map; identifying a plurality of matching orientations within an interval centered at a peak of the orientation histogram; and generating a plurality of edge candidate groups using edge pixels corresponding to the identified plurality of matching orientations.
16. (Original) The device of claim 15, wherein the operations further comprise: computing an orientation histogram based at least on the orientation map; identifying a plurality of matching orientations within an interval centered at a peak of the orientation histogram; and generating one or more of the plurality of edge candidate groups using the edge pixels corresponding to the identified plurality of matching orientations.
Claim 17
Claim 17
17. The non-transitory computer-readable storage device of claim 16, wherein the interval centered at the peak of the orientation histogram is defined based at least on a number of orientations represented within the orientation map.
17. (Original) The device of claim 16, wherein the interval centered at the peak of the orientation histogram is defined based at least on a number of orientations represented within the orientation map.
Claim 18
Claim 18
18. The non-transitory computer-readable storage device of claim 15, wherein determining that the set of regularity characteristics match the set of reference regularity characteristics associated with the mensuration reference device comprises: obtaining a plurality of descriptions for a ruler; and determining that the edge candidate group includes a valid ruler based at least on the plurality of descriptions for the ruler.
18. (Original) The device of claim 15, wherein determining that the set of regularity characteristics for the particular edge candidate group from among the plurality of edge candidate groups matches the set of reference regularity characteristics that indicates the mensuration reference device comprises: obtaining a plurality of descriptions for a ruler; and determining that the particular edge candidate group includes a valid rule based at least on the plurality of descriptions for the ruler.
Claim 19
Claim 19
	19. The non-transitory computer-readable storage device of claim 15, wherein predicting a set of ruler markers from the edge candidate group comprises: estimating a ruler orientation described in the edge candidate group; performing one or more regularity tests on the set of ruler marks the ruler orientation; identifying one or more false marks within the set of rule marks based on performing the one or more regularity tests; and 23ATT'Y DOCKET No.: 42049-0027003 removing the one or more false marks from the set of ruler marks.
19. (Original) The device of claim 15, wherein the operations comprise: extracting the set of predicted ruler marks based at least on estimating a ruler orientation described in the particular edge candidate group; performing a plurality of regularity tests on the set of ruler marks; and removing a plurality of false marks from the set of predicted ruler marks based at least on the plurality of regularity tests.
Claim 20
Claim 20
20. The non-transitory computer-readable storage device of claim 15, wherein the operations further comprise: generating a gradient image of the image that includes a fingerprint and a mensuration reference device, wherein: the gradient image comprises a plurality of pixels, and each pixel included in the plurality of pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to neighboring pixels along an x-direction and neighboring pixels along a y-direction; and wherein the orientation map is generated based on the gradient image.
20. (Original) The device of claim 15, wherein the operations comprise: processing the image to generate a gradient image, wherein: the gradient image comprises a plurality of pixels, and each pixel within the plurality of pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to neighboring pixels along an x-direction and neighboring pixels along a y- direction; and wherein the orientation map is generated based on the gradient image.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 11-12, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Bhaleroa et al. (“Ruler Detection for Auto-scaling Forensic images”), June 7, 2013 hereinafter “Bhalerao".
REGARDING CLAIMS  1, 8, and 15 Bhaleroa
Bhaleroa discloses A system (“Ruler Detection for Autoscaling Forensic Images”, title) comprising: 
one or more computing devices (desktop flat-bed scanner, SEC. 4.1, FIG. 5, “10M pixel camera”, p. 2); and 
one or more storage devices storing instructions that, when executed by the one or more computing devices (“10M pixel camera”, p. 2, digital camera have memory and processor), cause the one or more computing devices to perform operations comprising: 
A) identifying a set of regularity characteristics of an edge candidate group; (Bhaleroa, “block-based PSDF analysis to produce a Ruler Likelihood Map.” Page 17, Para. 3.  2) estimate the ruler graduation spacing(frequency) from the candidate regions.” Page 3, last Para. Page 4 line 4-5, line 12.  See also, “extract out the parameters of one or more ruler edges within an image.” ) 
B) determining that the set of regularity characteristics match a set of reference regularity characteristics associated with the mensuration reference device; (Bhaleroa, Sec. 2. step 2, estimate graduation spacing. “Their method works by matching a template ruler (and its graduations) to the given image and using optical character recognition to find the graduation numbers.” Page 3 Para. 1.  “They used a correlation approach to match a template ruler to the image to enable the precise augmentation of a pre-operative segmented image.” Page 3 Para. 1. we first detect the ruler orientation using a 2D DFT taken from a candidate ruler point, and then use an image model to estimate the ruler graduation spacing. Page 4 Para 1)
predicting a set of ruler markers (“ruler graduation marks” Page 2, line 3. “images containing a ruler normally have ruler graduations at fractional spacings,”) from the edge candidate group (line filtering and line segment grouping, Hough transform grouping Page 2, line 3-4) based on determining that the set of regularity characteristics match a set of reference regularity characteristics of a mensuration reference device;((Bhalerao, “detect graduation interval of the ruler, and hence the image scaling; and locate automatically the ruler in the image. p. 3, last para, “automated method to detect the ruler graduations”, p.2, para. 2 last line, see also From this, we can choose one of more points along this line as inputs to our Ruler Estimation of Graduation Spacing., p. 13, p. 5, ruler blocks group) and 
providing the set of ruler marks for output. (Bhalerao, SEC. 3. AutoRuler detection, for the purposes of rapidly rescaling many thousands of images for batch processing, such as for archieving” p. 10, sec. 3).
Regarding Claims 4, 11, and 18 Bhaleroa
Bhalerao discloses 11. The system of claim 8, 
wherein determining that the set of regularity characteristics match the set of reference regularity characteristics associated with the mensuration reference device comprises: 
obtaining a plurality of descriptions for a ruler; (Bhaleroa, Page 11 sec. 3.1.  “All candidate line points (xi; yi) are then binned by solving the line equation for all possible ϴ. obtain a sub-block estimate of the auto-ruler parameters.” para. 1, page. 14) and 
determining that the edge candidate group includes a valid ruler based at least on the plurality of descriptions for the ruler. (Bhalerao, Pahe 11 “3.1 Hough Transform Grouping of Likely Ruler Blocks.” Page 11 sec. 3.1.  “All candidate line points (xi; yi) are then binned by solving the line equation for all possible ϴ.” Page 22, Fig. 8 “In (b), the blue vectors show the estimated graduation angle in each block, where for non-ruler blocks, these will be invalid.”
The accuracy of the presented scale estimation and AutoRuler detection algorithms was tested by a series of experiments on ruler images scanned using a flat-bed scanner”, page 13, SEC. 4 results. See also, (“Their method is notable because their approach tried to not only detect the graduation interval of the ruler, and hence the image scaling, but tried to locate automatically the ruler in the image.” Page 3 last Para.).
Regarding Claims 5, 12, and 19 Bhaleroa
Bhalerao discloses 12. The system of claim 8, wherein predicting a set of ruler markers from the edge candidate group comprises: 
estimating a ruler orientation described in the edge candidate group; (Bhalerao, detect ruler orientation, p. 4, lines 3-4.  (calculate line noise reliability,  s12, calculates line noise reliability based on the edge feature quantities, 0030)
performing one or more regularity tests on the set of ruler marks the ruler orientation; (page 15, accuracy of results, we calculated percentage of error ratio: (Number of Graduation Marks x Scale-Manual distance)/(Manual distance)% , Eq. 21 page 5, see also sec. 2 2. Estimate the Graduation Spacing (or wavelength, λ, in pixels per distance unit), which defines the regular spacing between successive graduation marks. The algorithm uses the spatial profile of the graduations in the ruler direction through point p and a pitch estimation technique to find the period. Since the pitch estimate is given to the nearest integer period, i.e. to the nearest pixel, to attain sub-pixel accuracy, we iteratively refine the wavelength estimate using a line search.) )
identifying one or more false marks within the set of rule marks based on performing the one or more regularity tests; (Bhalerao, “The accuracy of the presented scale estimation and AutoRuler detection algorithms was tested by a series of experiments on ruler images scanned using a flat-bed scanner” p.13   Sec. 4, para. 1, last para. page 13) and 
removing the one or more false marks from the set of ruler marks. (“ran a batch program to tabulate the average ruler estimates at differing levels of two types of noise: additive Gaussian white noise, and Poisson rate noise”, see also, sec 3.2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhaleroa in view of Christopher et al. “Detecting Corners Using the ‘Patchy’ Hough Transform” R. J. Christopher, Applied Microelectronics Inst ., Halifax, N.S., and P.H. Gregson: CV/IP Lab, Dept. Electrical Engineering, TUNS, Halifax, N.S., B3J-2X4 hereinafter “Christopher”.
Regarding Claims 2, 9, and 16 Bhaleroa-Christopher
Bhaleroa discloses 9. The system of claim 8, wherein the operations further comprise: 
A) computing an orientation histogram based on the orientation map; (Bhalerao, orientation, FIG. 4, “For each block, we estimate its orientation i, by using the direction of the peak magnitude of its PSDF” page 12).
B) identifying a plurality of matching orientations within an interval centered at a peak of the orientation histogram; (“The Ruler Angle is estimated from the position of the peak magnitude of the PSDF” caption to fig.2. “A and B mark the two largest peaks which correspond to the principal edges of the right-angle ruler.” Fig. 8. “Hough-transform based auto-ruler detection we show the results on the same set of crime-scene image (CS 001 to CS 004) “More illustrations are given in Figure 9, and again the principal Hough accumulator peaks correspond well to the ruler edges.” Page 16 last two lines. See also orientation)  and 
generating a plurality of edge candidate groups using edge pixels corresponding to the identified plurality of matching orientations. (Bhalerao, See FIG. 2, page 6 The Ruler Angle is estimated from the position of the peak magnitude of the PSDF. graduation spacings sec. 2.2. see also, page, 17, para. 2, “locating the orientation of the ruler graduation marks, estimating the spacing between them and their offset, and also automatically finding the location of rulers in an image.” (page. 17 para. 2). See also Fig. 8“A and B mark the two largest peaks which correspond to the principal edges of the right-angle ruler.”  See also Page 10,  “For each block, we estimate its orientation ϴi, by using the direction of the peak magnitude of its PSDF”)
...
Bhaleroa does not explicitly disclose computing an orientation histogram  based on the orientation map;” (“Ruler Likelihood Map”  Entropy map (Eqn. 17) “ locating the orientation of the ruler graduation marks” Page 17
However, Christopher discloses computing an orientation histogram  based on the orientation map;” (Christopher, “3. Detect high-gradient-magnitude points using a threshold determined from a histogram of gradient magnitudes in each patch, In each patch, a histogram of the gradient magnitudes is formed. The histogram is searched for the threshold which will detect only ten percent of the magnitudes. This thresholding is required to eliminate gradients due to noise, weak edges, etc. By making the threshold based on the local gradient magnitude histogram, high-contrast edges in one part of the image do not ‘swamp’ lower-contrast edges in another part. However, strong edges will swamp weaker edges in the same patch and so small patches are desirable. “ Page 577, Col. 2 Para. 2).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Bhaleroa’s Ruler detection method by requiring computation of “histogram” of “the line, such as its gradient magnitude” described by Bhaleroa, (Page 11 last line) as suggested by Christopher in order to eliminate gradients due to noise, weak edges, etc.” (Christopher, Page 577, Col. 2 Para. 2) .
Regarding Claims 3, 10 and 17 Bhaleroa-Christopher
Bhalerao-Christopher discloses 10. The system of claim 9, wherein the interval centered at the peak of the orientation histogram is defined based at least on a number of orientations represented within the orientation map (Bhalerao, FIG.1, “Next, the spatial profile through p is used to estimate the period of the ruler, the Graduation Spacing, lambda. The Graduation Phase can be estimated by correlating a sine wave grating at the correct wavelength and orientation with a spatial ruler block. This is achieved by a 2D sine wave model and a line search to refine lambda,” Caption to Fig. 1).
Claim Rejections - 35 USC § 103
Claims 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhaleroa in view of Zitnick, III (US 8538077 B2) “Zitnick”.
Regarding Claims 6, 13, and 20 Bhaleroa-Zitnick
Bhalerao discloses the invention substantially as claimed.
Bhalerao does not explicitly discloses generating a gradient image of the image that includes a fingerprint and a mensuration reference device, 
wherein: the gradient image comprises a plurality of pixels, and each pixel included in the plurality of pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to neighboring pixels along an x-direction and neighboring pixels along a y-direction; and 
wherein the orientation map is generated based on the gradient image.
However Zitnick does not explicitly disclose generating a gradient image of the image that includes a fingerprint and a mensuration reference device (Zitnick, “form a normalized gradient image 210” Col. 1, 53-59), 
wherein: the gradient image comprises a plurality of pixels, and each pixel included in the plurality of pixels is associated with a gradient value representing a respective change in pixel intensity of a corresponding pixel in the image with respect to neighboring pixels along an x-direction and neighboring pixels along a y-direction; (Zitnick, (28) Maxima can be identified in spatial position and scale in the resulting aggregated filter response image, as in block 250. Maxima can be found by identifying an intensity peak or pixels with an intensity above a defined threshold. The maxima can be identified in proximity to edge foci to detect interest points based on the aggregated filter responses near the edge foci. Image maxima in the aggregated filter response can be defined as interest points, as in block 260. A pixel in the image may be considered a local maxima if the pixel's intensity response is higher than a response threshold compared to pixel neighbors in a 3.times.3.times.3 neighborhood, as identified using a 3D (three dimensional) quadratic function. Col. 4 lines 56-67, Col. 5 lines 41-44) and 
wherein the orientation map is generated based on the gradient image (Zitnick, (57) The system can include a plurality of image orientation bins 708 representing edge orientations into which the normalized gradient image can be divided to create image orientation maps. An orientation dependent filtering module 710 can apply orientation dependent filters to the image orientation maps to form response images using a processor. The orientation dependent filters can be applied to the orientation image maps using parallel processing units 716a, 716b.716a, Col. 9 line 37-44).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Bhaleroa’s Ruler detection method by the teaching of Zitnick as suggested in order to “for detecting an interest point in an image using edges.” (Zitnick, Abstract).
Regarding Claims 7 and 14 Bhalerao-Zitnick
Bhalerao-Zitnick discloses The system of claim 13, wherein the operations further comprise: 
identifying a quality metric that defines a minimum level of gradient quality for the gradient image; (Bhalerao, sec. 3.1, equations 13-16   For images, w is typically chosen to be some certainty feature of the line, such as its gradient magnitude. In this) determining a gradient quality value associated with the gradient image; (Bhalerao, “For images, w is typically chosen to be some certainty feature of the line, such as its gradient magnitude.”) and determining that the gradient value satisfies the quality metric. (3.1 Hough Transform Grouping of Likely Ruler Blocks page 11, Equation 16, p. 11).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anil K. Jain, Fellow, IEEE, and Jianjiang Feng, Member, IEEE  “Latent Fingerprint Matching” IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 33, NO. 1, JANUARY 2011.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481